Mansfield, J. The judgment appealed from awards to the defendant, C. B. Humphries, no greater part of the fund deposited in court than the original complaint admitted his right to. The remainder of the fund was given to the plaintiff, and she thus obtained all her suit was brought to recover. But, after the defendants had answered, she amended her complaint so as to demand the whole amount of the policy remaining unpaid. And her contention here is that the defendant, C. B. Humphries, is estopped to claim any part of it by facts admitted in the original answer. But if that pleading may be properly construed as making the alleged admission, it can have no force as an estoppel that must not also be given to the admission made in the original complaint. The latter was to the effect that C. B. Humphries was, by agreement with Joseph McDonald on whose life the policy issued, entitled to the sum which the court allowed him as a -reimbursement of money advanced upon the policy. The evidence shows that the allowance was just, and the court did not err in adjudging it. The defendants on their part complain of the judgment below because it gave to Mrs. Humphries no part of the sum in controversy. The argument of her counsel is that, as it was payable to her by the terms of the policy and her right to it was not contested by the insurance company, she was entitled to the whole sum, according to a ruling made by this court in Johnson v. Knights of Honor, 53 Ark. 255. The decision in that case was that a provision in the constitution of a mutual aid society limiting the beneficiaries of an insurance certificate to the holder’s family, or those dependent upon him, may be waived by the. society, and is of no avail to a third person. But here the objection to the claim of Mrs. Humphries, which presumably prevailed in the circuit court, was that she had no right to the fund in dispute except in the capacity of a trustee ; and that the beneficial interest in the policy belonged to the plaintiff, subject to the right of C. B. Humphries to be repaid out of its proceeds, when collected, the sums advanced by him for McDonald as premiums and assessments. The complaint alleges that these sums were advanced under an agreement that the defendant, C. B. Humphries, should hold the policy as a security for their repayment ; and that McDonald acquiesced in the insertion of Mrs. Humphries’ name in the policy as one of the payees, upon the assurance of her husband that her name was inserted merely for the purpose of making his security more effectual. If such was the agreement, the effect was to make the plaintiff the real beneficiary of the whole policy, subject to an equitable lien in favor of C. B. Humphries for the amount of his advances. Cooke, Life Ins., sec. 127. The company, having paid the money into court, was released from all liability to either of the parties, and had no further interest in the litigation. The question which remained for the decision of the court involved only a proper disposition of the fund as between the plaintiff and the other defendants. And Mrs. Humphries was denied any part of the money, not because she was disqualified to become a beneficiary, but for the reason that she had not in fact been made such except in a merely nominal sense. The agreement stated in the complaint places her in such relation to the policy that she was entitled to take nothing upon it except for the benefit of her husband. He has recovered all that was due to him under the agreement; and if the court erred in finding that the agreement was made or in the judgment enforcing it, the error is not disclosed by the defendants’ abstract of the record. Affirmed.